DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
…an automated response mechanism… a manual response mechanism… [Claims 1, 9 and 17],
…a training module … the training module… [Claims 5 and 13],
…a training mechanism… [Claims 8 and 16].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
…an automated response mechanism… a manual response mechanism… [Claims 1, 9 and 17],
…a training module …the training module… [Claims 5 and 13],
…a training mechanism… [Claims 8 and 16].
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specifically, in independent claims 1, 9 and 17, Examiner observes that, regarding the automated response mechanism and the manual response mechanism, the present specification merely reiterates the claim language (Specification, ¶¶ 12-14) without providing any particular ‘means’ (e.g. any specific hardware or software structure) for the claimed automated and manual response mechanisms. Further, while the independent claims recite, “…responsive to selecting the automated response mechanism, retrieving automated assistive data…” [Claims 1, 9 and 17], the actual role or ‘function’ of the automated response mechanism in this data retrieval process is undefined. Further still, the present claims, drawings and specification do not appear to recite any particular ‘function’ for the manual response mechanism.
Regarding dependent claims 5, 8, 13 and 16, Examiner observes the present drawings and specification appear to make no mention of either a training module or a training mechanism. Thus, these claims also lack a specific ‘means’ for performing the claimed functions of the training module and training mechanism.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-19 are directed to statutory categories, namely a process (claims 1-8), and a machine (claims 9-16 and 17-19).

Step 2A, Prong 1: Claims 1, 9 and 17 in part, recite the following abstract idea: 
…a request for assistive data, the request including (i) client contextual data, and (ii) a type indicator corresponding to a first request type or a second request type; selecting between an automated response mechanism, when the type indicator corresponds to the first request type, and a manual response mechanism when the type indicator corresponds to the second request type; responsive to selecting the automated response mechanism, retrieving automated assistive data from a repository based on the client contextual data; and returning the automated assistive data… [Claim 1],
…a request for assistive data, the request including (i) client contextual data, and (ii) a type indicator corresponding to a first request type or a second request type; select between an automated response mechanism, when the type indicator corresponds to the first request type, and a manual response mechanism when the type indicator corresponds to the second request type; responsive to selection of the automated response mechanism, retrieve automated assistive data from the repository based on the client contextual data; and return the automated assistive data… [Claims 9 and 17].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, retrieving requested data is considered to set forth steps for managing personal behavior as well as following rules and instructions. 
Mental processes. The aforementioned limitations describe steps for concepts performed in the human mind which includes an observation, evaluation, judgment, opinion. Specifically, retrieving requested data is considered to set forth steps for the evaluation of a data retrieval request. Examiner observes that the recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. As such, claims 1, 9 and 17 are directed to concepts identified as abstract ideas.

Dependent claims 2-8, 10-16 and 18-19 recite limitations relative to the independent claims, including, for example: 
wherein the client contextual data includes audio and video data captured by the client device; and wherein the automated assistive data includes at least one of video overlay and audio instructions [Claim 2],
wherein retrieving the automated assistive data from the repository includes applying a classification model to the client contextual data [Claim 3],
further comprising: responsive to selecting the manual response mechanism…; receiving manual assistive data…; and returning the manual assistive data to the client device [Claim 4],
providing the manual assistive data and the client contextual data to a training module as a positive training sample; and generating an updated classification model using the training module [Claim 5],
further comprising: deploying the updated classification model to a subset of a plurality of client devices [Claim 6],
further comprising: storing a list of at least the subset of client devices at the server [Claim 7],
further comprising: responsive to returning the automated assistive data to the client device, receiving a further request including a type indicator corresponding to the second request type; and providing the automated assistive data and the client contextual data to a training mechanism as a negative training sample [Claim 8],
…wherein the client device includes a head-mounted display [Claim 18],
…wherein the head-mounted display includes a camera and a microphone controllable to capture the client contextual data [Claim 19].

The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 9 and 17 only recite the following additional elements – 
…receiving, at the server from a client device… to the client device [Claim 1],
A server, comprising: a memory storing a repository of assistive data; a communications interface; and a processor configured to: receive, from a client device… to the client device [Claim 8],
A system, comprising: a client computing device configured to transmit a request for assistive data; and a server, comprising: a memory storing a repository of assistive data; a communications interface; and17Docket No: 153488US01 a processor configured to: receive, from a client device… to the client device [Claim 17].

The dependent claims only recite the following new additional elements:
…routing the request to an expert computing device…; …from the expert computing device [Claims 4 and 12],
…wherein the client device includes a head-mounted display [Claim 18],
…wherein the head-mounted display includes a camera and a microphone controllable to capture the client contextual data [Claim 19].

The server, memory, processor communications interface and computing devices are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); 
iv. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; 

Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 

Further still, the head-mounted display which includes a camera and a microphone controllable to capture the client contextual data is considered to amount to insignificant extra-solution activity, specifically selecting a particular data source or type of data to be manipulated (see MPEP 2106.05(g)), like the following MPEP example:
ii. Taking food orders from only table-based customers or drive-through customers, Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55;

Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 9 and 17 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
…receiving, at the server from a client device… to the client device [Claim 1],
A server, comprising: a memory storing a repository of assistive data; a communications interface; and a processor configured to: receive, from a client device… to the client device [Claim 8],
A system, comprising: a client computing device configured to transmit a request for assistive data; and a server, comprising: a memory storing a repository of assistive data; a communications interface; and17Docket No: 153488US01 a processor configured to: receive, from a client device… to the client device [Claim 17].

These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Poltaretskyi et al., U.S. Publication No. 2019/0380792 [hereinafter Poltaretskyi].

Regarding Claim 1, Poltaretskyi discloses …A method in a server of generating assistive data, the method comprising: receiving, at the server from a client device, a request for assistive data, the request including (i) client contextual data… (Poltaretskyi, ¶ 1033, MR/VR educational content 12906 may comprise virtual information stored on a server that is accessible to users wearing MR/VR student device 12904. Pre-recorded orthopedic surgery content may be especially useful for educating non-expert users, such as patients, family and friends of a patient), (Id., ¶ 470, MR system 212 may be configured to provide instructions for how the surgeon is to perform steps of the workflow. For instance, in response to user input (e.g., voice commands, gestures, etc.) (discloses client contextual data), MR system 212 may display an animation, video, or text to describe how a particular step or steps are to be performed. The instructions may be general or may be patient specific).
Through KSR Rationale C (See MPEP 2141(III)(C)), Poltaretskyi discloses …and (ii) a type indicator corresponding to a first request type or a second request type.
First, Poltaretskyi discloses a first and second request type (Poltaretskyi, ¶ 747, an MR visualization device such as visualization device 213 can be configured to present a virtual person to the MR visualization device used by the physician, the patient, or another user, and the virtual person may explain one or more details about the surgery or other medical procedure to be performed. The virtual person may be an automated recording (discloses first request type), or may comprise an actual physician (discloses second request type), located remotely and operating with a remote VR device that interacts with MR visualization devices in the operating room. Videos or instructional queues may be selectable widgets to the user of MR visualization device, and such videos or instructional queues may be defined for different steps or stages of a medical procedure. This type of interactive and selectable real-time intraoperative instruction may be especially useful to aid surgeons that do not perform the procedure regularly, frequently, or on a higher volume basis).
Further, Poltaretskyi discloses indicators for collision points in a 3D virtual bone model (¶ 247, the MR visualization device may indicate the points of collision by presenting, in the MR visualization, one or more impingement identifiers in areas of the one or more points. The impingement identifiers may include glowing areas, arrows, highlighted areas, colors, flashing elements, geometric shapes, outlines, or other types of indicators may be used to visually indicate the points of collision).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized user-interface indicators for the specific request types when executing the system of Poltaretskyi. As demonstrated by the collision indicators, it is within the capabilities of one of ordinary skill in the art to assign indicators to particular user interface elements with the predicted result of providing detailed information to a user, thus providing an improved user experience.
Poltaretskyi further discloses …selecting between an automated response mechanism, when the type indicator corresponds to the first request type, and a manual response mechanism when the type indicator corresponds to the second request type (Poltaretskyi, ¶ 747, an MR visualization device such as visualization device 213 can be configured to present a virtual person to the MR visualization device used by the physician, the patient, or another user, and the virtual person may explain one or more details about the surgery or other medical procedure to be performed. The virtual person may be an automated recording (discloses an automated response corresponding to the first request type), or may comprise an actual physician (discloses a manual response corresponding to the second request type), located remotely and operating with a remote VR device that interacts with MR visualization devices in the operating room. Videos or instructional queues may be selectable widgets to the user of MR visualization device, and such videos or instructional queues may be defined for different steps or stages of a medical procedure);
responsive to selecting the automated response mechanism, retrieving automated assistive data from a repository based on the client contextual data (Id., ¶ 470, MR system 212 may be configured to provide instructions for how the surgeon is to perform steps of the workflow. For instance, in response to user input (e.g., voice commands, gestures, etc.) (discloses client contextual data), MR system 212 may display an animation, video, or text to describe how a particular step or steps are to be performed. The instructions may be general or may be patient specific), (Id., ¶ 1113, Teacher control menu 14205 may include elements or icons for filters that identify similar cases by procedure similarity, e.g., locating one or more procedures or procedure steps that may be similar to a procedure or step of interest. Upon selection of a specific filter icon by the teacher, MR/VR teacher device 14202 may access a database (located locally or remotely) and identify one or more example case studies or prior surgeries (discloses assistive data) that are close matches to a current case study. MR/VR teacher device 14202 may then load archived models or examples into MR/VR educational content 14206 for presentation to the students), (Id., ¶ 1118, each of student control elements 14307 may comprise any of the features, elements, icons, or controls that are included within teacher control elements 14305);
and returning the automated assistive data to the client device (Id., ¶ 1113, Teacher control menu 14205 may include elements or icons for filters that identify similar cases by procedure similarity, e.g., locating one or more procedures or procedure steps that may be similar to a procedure or step of interest. Upon selection of a specific filter icon by the teacher, MR/VR teacher device 14202 may access a database (located locally or remotely) and identify one or more example case studies or prior surgeries that are close matches to a current case study. MR/VR teacher device 14202 may then load archived models or examples into MR/VR educational content 14206 for presentation to the students), (Id., ¶ 470, MR system 212 may be configured to provide instructions for how the surgeon is to perform steps of the workflow. For instance, in response to user input (e.g., voice commands, gestures, etc.), MR system 212 may display an animation, video, or text to describe how a particular step or steps are to be performed. The instructions may be general or may be patient specific).

Regarding Claim 2, Poltaretskyi discloses the method of claim 1...
Poltaretskyi further discloses …wherein the client contextual data includes audio and video data captured by the client device (Id., ¶ 229, Using visualization device 213, a user can perceive and interact with UI 522. In the example shown in FIG. 10, UI 522 includes a workflow bar 1000 with selectable buttons 1002 that represent a surgical workflow, spanning various surgical procedure steps for operations on the humerus and glenoid in a shoulder arthroplasty procedure. Selection of a button 1002 can lead to display of various selectable widgets with which the user can interact, such as by using hand gestures, voice commands, gaze direction, connected lens and/or other control inputs)
and wherein the automated assistive data includes at least one of video overlay and audio instructions (Id., ¶ 470, MR system 212 may be configured to provide instructions for how the surgeon is to perform steps of the workflow. For instance, in response to user input (e.g., voice commands, gestures, etc.), MR system 212 may display an animation, video, or text to describe how a particular step or steps are to be performed. The instructions may be general or may be patient specific).

Regarding Claim 3, Poltaretskyi discloses the method of claim 1...
Poltaretskyi further discloses …wherein retrieving the automated assistive data from the repository includes applying a classification model to the client contextual data (Id., ¶ 821, This disclosure describes to the orthopedic classification (discloses classification model) and surgery planning using artificial intelligence (AI) techniques  such as neural networks. In some examples, such AI techniques may be employed during preoperative phase 302 (FIG. 3) or another phase of a surgical lifecycle. Artificial neural networks (ANNs), including deep neural networks (DNNs), have shown great promise as classification tools. A DNN includes an input layer, an output layer, and one or more hidden layers between the input layer and the output layer), (Id., ¶ 470, MR system 212 may be configured to provide instructions for how the surgeon is to perform steps of the workflow. For instance, in response to user input (e.g., voice commands, gestures, etc.) (discloses client contextual data), MR system 212 may display an animation, video, or text to describe how a particular step or steps are to be performed. The instructions may be general or may be patient specific), (Id., ¶ 1128,in order to provide useful help to the user of MR surgical device 14504 at the time a user of VR/MR surgical help device 14508 is engaged, the user of VR/MR surgical help device 14508 may need to be educated and essentially “brought up to speed” with regard to previous steps that already occurred in the procedure. Indeed, in order to classify problems or issues in the ongoing surgical procedure, the user of VR/MR surgical help device may require some knowledge about steps of the procedure that were previously performed).

Regarding Claim 4, Poltaretskyi discloses the method of claim 3...
Poltaretskyi further discloses …further comprising: responsive to selecting the manual response mechanism, routing the request to an expert computing device (Id., ¶ 747, an MR visualization device such as visualization device 213 can be configured to present a virtual person to the MR visualization device used by the physician, the patient, or another user, and the virtual person may explain one or more details about the surgery or other medical procedure to be performed. The virtual person may be an automated recording, or may comprise an actual physician (discloses a manual response), located remotely and operating with a remote VR device (discloses request routed to an expert computing device) that interacts with MR visualization devices in the operating room. Videos or instructional queues may be selectable widgets to the user of MR visualization device, and such videos or instructional queues may be defined for different steps or stages of a medical procedure);
receiving manual assistive data from the expert computing device (Id., ¶ 712, a user of an MR visualization device in the operating room may request a remote surgical expert for a consultation during the surgery. In this example, the remote surgical expert may use a VR visualization device to obtain a VR visualization of a scene in the operating room. A local physician using MR could then ask questions or receive guidance (disclose manual assistive data) from a remote VR participant so as to help improve the medical process. A remote VR participant may be able to see what the local MR surgeon is seeing, e.g., by selecting the surgeon's MR view as the VR view for the remote VR participant. In some examples, the remote VR participant may be a surgical expert that is summoned during a medical procedure in order to gain insight or advice on the procedure), (Id., ¶ 713, 
and returning the manual assistive data to the client device  (Id., ¶ 713, a MR system comprises a first MR device (e.g., a visualization device 213) configured to provide first medical information about an orthopedic medical procedure to a first user via a first MR presentation, and a second MR device (e.g., another visualization device 213) configured to provide second medical information about the orthopedic medical procedure to a second user via a second MR presentation. The first and second medical information, for example, may comprise surgical guidance information in the form of one or more virtual elements presented in the first or second MR presentations).

Regarding Claim 5, Poltaretskyi discloses the method of claim 4...
Poltaretskyi further discloses … further comprising: providing the manual assistive data and the client contextual data to a training module as a positive training sample (Id., ¶ 470, MR system 212 may be configured to provide instructions for how the surgeon is to perform steps of the workflow. For instance, in response to user input (e.g., voice commands, gestures, etc.) (discloses client contextual data), MR system 212 may display an animation, video, or text to describe how a particular step or steps are to be performed. The instructions may be general or may be patient specific), (Id., ¶ 712, a user of an MR visualization device in the operating room may request a remote surgical expert for a consultation during the surgery. In this example, the remote surgical expert may use a VR visualization device to obtain a VR visualization of a scene in the operating room. A local physician using MR could then ask questions or receive guidance (disclose manual assistive data) from a remote VR participant so as to help improve the medical process), (Id., ¶ 824, This disclosure describes techniques that may resolve these challenges and provide an ANN structure that provides meaningful output regarding shoulder pathology. For example, an artificial neural network (ANN) (discloses training module), such as a DNN, has an input layer, an output layer, and one or more hidden layers between the input layer and the output layer), (Id., ¶ 825, Each output layer neuron in the plurality of output layer neurons corresponds to a different output element in a plurality of output elements. Each output element in the plurality of output elements corresponds to a different classification in one or more shoulder pathology classification systems. In this example, a computing system may generate a plurality of training datasets from past shoulder surgery cases (discloses positive training samples)).
and generating an updated classification model using the training module (Id., ¶ 826, For each respective training dataset, the training input vector of the respective training dataset comprises a value for each element of the plurality of input elements. For each respective training dataset, the target output vector of the respective training dataset comprises a value for each element of the plurality of output elements. In this example, the computing system may use the plurality of training datasets to train the neural network. Additionally, in this example, the computing system may obtain a current input vector that corresponds to a current patient. The computing system may apply the DNN to the current input vector to generate a current output vector. The computing system may then determine, based on the current output vector, a classification of a shoulder condition of the current patient, which also may be referred to as a shoulder classification. In some instances, the classification is a diagnosis).

Regarding Claim 6, Poltaretskyi discloses the method of claim 5...
Poltaretskyi further discloses …further comprising: deploying the updated classification model to a subset of a plurality of client devices (Id., ¶ 846, a healthcare professional may prefer to use a NN that has been trained such that confidence levels are weighted in particular ways (discloses deploying the updated classification model). In some examples where training datasets include training datasets based on a healthcare professional's own cases, the healthcare professional (e.g., an orthopedic surgeon) may prefer to use a NN trained using training datasets where the healthcare professional's own cases are weighted more heavily or exclusively using the healthcare professional's own cases. In this way, the NN may generate output tailored to the healthcare professional's own style of practice), (Id., ¶ 1033, MR/VR educational content 12906 may comprise virtual information stored on a server that is accessible to users wearing MR/VR student device 12904 (discloses client devices). Pre-recorded orthopedic surgery content may be especially useful for educating non-expert users, such as patients, family and friends of a patient), (Id., ¶ 852, the one or more training data set selection criteria may include which surgeon operated on the plurality of training data patients. In some examples, the one or more training dataset selection criteria include a region in which the training data patients live. In some examples, the one or more training dataset selection criteria include a region associated with one or more surgeons (e.g., a region in which the one or more surgeons practice, live, were licensed, were trained, etc.) (discloses deploying to a subset).

Regarding Claim 7, Poltaretskyi discloses the method of claim 6...
Poltaretskyi further discloses …further comprising: storing a list of at least the subset of client devices at the server (Id., ¶ 1033, MR/VR educational content 12906 may comprise virtual information stored on a server (discloses storing on a server) that is accessible to users wearing MR/VR student device 12904 (discloses client devices). Pre-recorded orthopedic surgery content may be especially useful for educating non-expert users, such as patients, family and friends of a patient), (Id., ¶ 852, the one or more training data set selection criteria may include which surgeon operated on the plurality of training data patients. In some examples, the one or more training dataset selection criteria include a region in which the training data patients live. In some examples, the one or more training dataset selection criteria include a region associated with one or more surgeons (e.g., a region in which the one or more surgeons practice, live, were licensed, were trained, etc.) (discloses a subset of user devices)).

Regarding Claim 8, Poltaretskyi discloses the method of claim 3...
Through KSR Rationale C (See MPEP 2141(III)(C)), Poltaretskyi discloses …further comprising: responsive to returning the automated assistive data to the client device, receiving a further request including a type indicator corresponding to the second request type
First, Poltaretskyi discloses a first and second request type (Poltaretskyi, ¶ 747, an MR visualization device such as visualization device 213 can be configured to present a virtual person to the MR visualization device used by the physician, the patient, or another user, and the virtual person may explain one or more details about the surgery or other medical procedure to be performed. The virtual person may be an automated recording (discloses first request type), or may comprise an actual physician (discloses second request type), located remotely and operating with a remote VR device that interacts with MR visualization devices in the operating room. Videos or instructional queues may be selectable widgets to the user of MR visualization device, and such videos or instructional queues may be defined for different steps or stages of a medical procedure. This type of interactive and selectable real-time intraoperative instruction may be especially useful to aid surgeons that do not perform the procedure regularly, frequently, or on a higher volume basis).
Further, Poltaretskyi discloses indicators for collision points in a 3D virtual bone model (¶ 247, the MR visualization device may indicate the points of collision by presenting, in the MR visualization, one or more impingement identifiers in areas of the one or more points. The impingement identifiers may include glowing areas, arrows, highlighted areas, colors, flashing elements, geometric shapes, outlines, or other types of indicators may be used to visually indicate the points of collision).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized user-interface indicators for the specific request types when executing the system of Poltaretskyi. As demonstrated by the collision indicators, it is within the capabilities of one of ordinary skill in the art to assign indicators to particular user interface elements, as well as to enable both automated and manual request types to be made by the user, with the predicted result of providing detailed information to a user, thus providing an improved user experience.
Poltaretskyi further discloses …and providing the automated assistive data and the client contextual data to a training mechanism as a negative training sample (Id., ¶ 850, the training datasets are weighted based on health outcomes of the training data patients. For example, a training dataset may be given higher weight if the training data patient associated with the training dataset had all positive health outcomes. However, a training dataset may be given a lower weight if the associated training data patient had less positive health outcomes (discloses a negative training sample). During training, computing system 12202 may use a loss function that weights the training datasets based on the weights given to the training datasets), (Id., ¶ 851, as part of generating the training datasets, computing system 12202 may select the plurality of training datasets from a database of training datasets based on one or more training dataset selection criteria. In other words, computing system 12202 (discloses training mechanism) may exclude certain training datasets from the training process of the NN if the training datasets do not satisfy the training dataset selection criteria. In the example of FIG. 122, data storage system 12208 stores a database 12212 that contains training datasets from past shoulder surgery cases).

Regarding Claim 9, Poltaretskyi discloses …A memory storing a repository of assistive data (Poltaretskyi, ¶ 1113, Teacher control menu 14205 may include elements or icons for filters that identify similar cases by procedure similarity, e.g., locating one or more procedures or procedure steps that may be similar to a procedure or step of interest. Upon selection of a specific filter icon by the teacher, MR/VR teacher device 14202 may access a database (located locally or remotely) and identify one or more example case studies or prior surgeries (discloses assistive data) that are close matches to a current case study. MR/VR teacher device 14202 may then load archived models or examples into MR/VR educational content 14206 for presentation to the students), (Id., ¶ 182, In the example of FIG. 2, MR system 212 also includes one or more memory or storage device(s) (M) 215 for storing data and instructions of software that can be executed by processing device(s) 210);
a communications interface (Id., ¶ 15, FIG. 10 illustrates an example of a page of a user interface of a mixed reality (MR) system, according to an example of this disclosure);
and a processor configured to: receive, a client device, a request for assistive data, the request including (i) client contextual data… (Id., ¶ 182, In the example of FIG. 2, MR system 212 also includes one or more memory or storage device(s) (M) 215 for storing data and instructions of software that can be executed by processing device(s) 210), (Id., ¶ 1033, MR/VR educational content 12906 may comprise virtual information stored on a server that is accessible to users wearing MR/VR student device 12904. Pre-recorded orthopedic surgery content may be especially useful for educating non-expert users, such as patients, family and friends of a patient), (Id., ¶ 470, MR system 212 may be configured to provide instructions for how the surgeon is to perform steps of the workflow. For instance, in response to user input (e.g., voice commands, gestures, etc.) (discloses client contextual data), MR system 212 may display an animation, video, or text to describe how a particular step or steps are to be performed. The instructions may be general or may be patient specific).
Through KSR Rationale C (See MPEP 2141(III)(C)), Poltaretskyi discloses …and (ii) a type indicator corresponding to a first request type or a second request type.
First, Poltaretskyi discloses a first and second request type (Poltaretskyi, ¶ 747, an MR visualization device such as visualization device 213 can be configured to present a virtual person to the MR visualization device used by the physician, the patient, or another user, and the virtual person may explain one or more details about the surgery or other medical procedure to be performed. The virtual person may be an automated recording (discloses first request type), or may comprise an actual physician (discloses second request type), located remotely and operating with a remote VR device that interacts with MR visualization devices in the operating room. Videos or instructional queues may be selectable widgets to the user of MR visualization device, and such videos or instructional queues may be defined for different steps or stages of a medical procedure. This type of interactive and selectable real-time intraoperative instruction may be especially useful to aid surgeons that do not perform the procedure regularly, frequently, or on a higher volume basis).
Further, Poltaretskyi discloses indicators for collision points in a 3D virtual bone model (¶ 247, the MR visualization device may indicate the points of collision by presenting, in the MR visualization, one or more impingement identifiers in areas of the one or more points. The impingement identifiers may include glowing areas, arrows, highlighted areas, colors, flashing elements, geometric shapes, outlines, or other types of indicators may be used to visually indicate the points of collision).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized user-interface indicators for the specific request types when executing the system of Poltaretskyi. As demonstrated by the collision indicators, it is within the capabilities of one of ordinary skill in the art to assign indicators to particular user interface elements with the predicted result of providing detailed information to a user, thus providing an improved user experience.
Poltaretskyi further discloses …select between an automated response mechanism, when the type indicator corresponds to the first request type, and a manual response mechanism when the type indicator corresponds to the second request type (Poltaretskyi, ¶ 747, an MR visualization device such as visualization device 213 can be configured to present a virtual person to the MR visualization device used by the physician, the patient, or another user, and the virtual person may explain one or more details about the surgery or other medical procedure to be performed. The virtual person may be an automated recording (discloses an automated response corresponding to the first request type), or may comprise an actual physician (discloses a manual response corresponding to the second request type), located remotely and operating with a remote VR device that interacts with MR visualization devices in the operating room. Videos or instructional queues may be selectable widgets to the user of MR visualization device, and such videos or instructional queues may be defined for different steps or stages of a medical procedure);
responsive to selecting the automated response mechanism, retrieve automated assistive data from the repository based on the client contextual data (Id., ¶ 470, MR system 212 may be configured to provide instructions for how the surgeon is to perform steps of the workflow. For instance, in response to user input (e.g., voice commands, gestures, etc.) (discloses client contextual data), MR system 212 may display an animation, video, or text to describe how a particular step or steps are to be performed. The instructions may be general or may be patient specific), (Id., ¶ 1113, Teacher control menu 14205 may include elements or icons for filters that identify similar cases by procedure similarity, e.g., locating one or more procedures or procedure steps that may be similar to a procedure or step of interest. Upon selection of a specific filter icon by the teacher, MR/VR teacher device 14202 may access a database (located locally or remotely) and identify one or more example case studies or prior surgeries (discloses assistive data) that are close matches to a current case study. MR/VR teacher device 14202 may then load archived models or examples into MR/VR educational content 14206 for presentation to the students), (Id., ¶ 1118, each of student control elements 14307 may comprise any of the features, elements, icons, or controls that are included within teacher control elements 14305);
and return the automated assistive data to the client device (Id., ¶ 1113, Teacher control menu 14205 may include elements or icons for filters that identify similar cases by procedure similarity, e.g., locating one or more procedures or procedure steps that may be similar to a procedure or step of interest. Upon selection of a specific filter icon by the teacher, MR/VR teacher device 14202 may access a database (located locally or remotely) and identify one or more example case studies or prior surgeries that are close matches to a current case study. MR/VR teacher device 14202 may then load archived models or examples into MR/VR educational content 14206 for presentation to the students), (Id., ¶ 470, MR system 212 may be configured to provide instructions for how the surgeon is to perform steps of the workflow. For instance, in response to user input (e.g., voice commands, gestures, etc.), MR system 212 may display an animation, video, or text to describe how a particular step or steps are to be performed. The instructions may be general or may be patient specific).

Regarding Claims 10-16, these claims recite limitations substantially similar to those in claims 2-8, respectively, and are rejected for the same reasons as stated above.

Regarding Claim 17, Poltaretskyi discloses …A system comprising: a client computing device configured to transmit a request for assistive data (Poltaretskyi, ¶ 1033, MR/VR educational content 12906 may comprise virtual information stored on a server that is accessible to users wearing MR/VR student device 12904. Pre-recorded orthopedic surgery content may be especially useful for educating non-expert users, such as patients, family and friends of a patient);
and a server, comprising: a memory storing a repository of assistive data ¶ 1033, MR/VR educational content 12906 may comprise virtual information stored on a server that is accessible to users wearing MR/VR student device 12904. Pre-recorded orthopedic surgery content may be especially useful for educating non-expert users, such as patients, family and friends of a patient), (Id., ¶ 1113, Teacher control menu 14205 may include elements or icons for filters that identify similar cases by procedure similarity, e.g., locating one or more procedures or procedure steps that may be similar to a procedure or step of interest. Upon selection of a specific filter icon by the teacher, MR/VR teacher device 14202 may access a database (located locally or remotely) and identify one or more example case studies or prior surgeries (discloses assistive data) that are close matches to a current case study. MR/VR teacher device 14202 may then load archived models or examples into MR/VR educational content 14206 for presentation to the students), (Id., ¶ 182, In the example of FIG. 2, MR system 212 also includes one or more memory or storage device(s) (M) 215 for storing data and instructions of software that can be executed by processing device(s) 210);
a communications interface (Id., ¶ 15, FIG. 10 illustrates an example of a page of a user interface of a mixed reality (MR) system, according to an example of this disclosure);
and a processor configured to: receive, a client device, a request for assistive data, the request including (i) client contextual data… (Id., ¶ 182, In the example of FIG. 2, MR system 212 also includes one or more memory or storage device(s) (M) 215 for storing data and instructions of software that can be executed by processing device(s) 210), (Id., ¶ 1033, MR/VR educational content 12906 may comprise virtual information stored on a server that is accessible to users wearing MR/VR student device 12904. Pre-recorded orthopedic surgery content may be especially useful for educating non-expert users, such as patients, family and friends of a patient), (Id., ¶ 470, MR system 212 may be configured to provide instructions for how the surgeon is to perform steps of the workflow. For instance, in response to user input (e.g., voice commands, gestures, etc.) (discloses client contextual data), MR system 212 may display an animation, video, or text to describe how a particular step or steps are to be performed. The instructions may be general or may be patient specific).
Through KSR Rationale C (See MPEP 2141(III)(C)), Poltaretskyi discloses …and (ii) a type indicator corresponding to a first request type or a second request type.
First, Poltaretskyi discloses a first and second request type (Poltaretskyi, ¶ 747, an MR visualization device such as visualization device 213 can be configured to present a virtual person to the MR visualization device used by the physician, the patient, or another user, and the virtual person may explain one or more details about the surgery or other medical procedure to be performed. The virtual person may be an automated recording (discloses first request type), or may comprise an actual physician (discloses second request type), located remotely and operating with a remote VR device that interacts with MR visualization devices in the operating room. Videos or instructional queues may be selectable widgets to the user of MR visualization device, and such videos or instructional queues may be defined for different steps or stages of a medical procedure. This type of interactive and selectable real-time intraoperative instruction may be especially useful to aid surgeons that do not perform the procedure regularly, frequently, or on a higher volume basis).
Further, Poltaretskyi discloses indicators for collision points in a 3D virtual bone model (¶ 247, the MR visualization device may indicate the points of collision by presenting, in the MR visualization, one or more impingement identifiers in areas of the one or more points. The impingement identifiers may include glowing areas, arrows, highlighted areas, colors, flashing elements, geometric shapes, outlines, or other types of indicators may be used to visually indicate the points of collision).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized user-interface indicators for the specific request types when executing the system of Poltaretskyi. As demonstrated by the collision indicators, it is within the capabilities of one of ordinary skill in the art to assign indicators to particular user interface elements with the predicted result of providing detailed information to a user, thus providing an improved user experience.
Poltaretskyi further discloses …select between an automated response mechanism, when the type indicator corresponds to the first request type, and a manual response mechanism when the type indicator corresponds to the second request type (Poltaretskyi, ¶ 747, an MR visualization device such as visualization device 213 can be configured to present a virtual person to the MR visualization device used by the physician, the patient, or another user, and the virtual person may explain one or more details about the surgery or other medical procedure to be performed. The virtual person may be an automated recording (discloses an automated response corresponding to the first request type), or may comprise an actual physician (discloses a manual response corresponding to the second request type), located remotely and operating with a remote VR device that interacts with MR visualization devices in the operating room. Videos or instructional queues may be selectable widgets to the user of MR visualization device, and such videos or instructional queues may be defined for different steps or stages of a medical procedure);
responsive to selecting the automated response mechanism, retrieve automated assistive data from the repository based on the client contextual data (Id., ¶ 470, MR system 212 may be configured to provide instructions for how the surgeon is to perform steps of the workflow. For instance, in response to user input (e.g., voice commands, gestures, etc.) (discloses client contextual data), MR system 212 may display an animation, video, or text to describe how a particular step or steps are to be performed. The instructions may be general or may be patient specific), (Id., ¶ 1113, Teacher control menu 14205 may include elements or icons for filters that identify similar cases by procedure similarity, e.g., locating one or more procedures or procedure steps that may be similar to a procedure or step of interest. Upon selection of a specific filter icon by the teacher, MR/VR teacher device 14202 may access a database (located locally or remotely) and identify one or more example case studies or prior surgeries (discloses assistive data) that are close matches to a current case study. MR/VR teacher device 14202 may then load archived models or examples into MR/VR educational content 14206 for presentation to the students), (Id., ¶ 1118, each of student control elements 14307 may comprise any of the features, elements, icons, or controls that are included within teacher control elements 14305);
and return the automated assistive data to the client device (Id., ¶ 1113, Teacher control menu 14205 may include elements or icons for filters that identify similar cases by procedure similarity, e.g., locating one or more procedures or procedure steps that may be similar to a procedure or step of interest. Upon selection of a specific filter icon by the teacher, MR/VR teacher device 14202 may access a database (located locally or remotely) and identify one or more example case studies or prior surgeries that are close matches to a current case study. MR/VR teacher device 14202 may then load archived models or examples into MR/VR educational content 14206 for presentation to the students), (Id., ¶ 470, MR system 212 may be configured to provide instructions for how the surgeon is to perform steps of the workflow. For instance, in response to user input (e.g., voice commands, gestures, etc.), MR system 212 may display an animation, video, or text to describe how a particular step or steps are to be performed. The instructions may be general or may be patient specific).

Regarding Claim 18, Poltaretskyi discloses the system of claim 17...
Poltaretskyi further discloses …wherein the client device includes a head-mounted display (Id., ¶ 1033, MR/VR educational content 12906 may comprise virtual information stored on a server that is accessible to users wearing MR/VR student device 12904. Pre-recorded orthopedic surgery content may be especially useful for educating non-expert users, such as patients, family and friends of a patient), (Id., ¶ 164, In some examples, in mixed reality, a camera may capture images of the real world and modify the images to present virtual objects in the context of the real world. In such examples, the modified images may be displayed on a screen, which may be head-mounted, handheld, or otherwise viewable by a user).

Regarding Claim 19, Poltaretskyi discloses the system of claim 18...
Poltaretskyi further discloses …wherein the head-mounted display includes a camera and a microphone controllable to capture the client contextual data (Id., ¶ 213, In the example of FIG. 6, visualization device 213 includes processors 514, a power supply 600, display device(s) 602, speakers 604, microphone(s) 606, input device(s) 608, output device(s) 610, storage device(s) 612, sensor(s) 614, and communication devices 616. In the example of FIG. 6, sensor(s) 616 may include depth sensor(s) 532, optical sensor(s) 530, motion sensor(s) 533, and orientation sensor(s) 618. Optical sensor(s) 530 may include cameras, such as Red-Green-Blue (RGB) video cameras, infrared cameras, or other types of sensors that form images from light. Display device(s) 602 may display imagery to present a user interface to the user), (Id., ¶ 215, In some examples, a user may interact with and control visualization device 213 in a variety of ways. For example, microphones 606, and associated speech recognition processing circuitry or software, may recognize voice commands spoken by the user and, in response, perform any of a variety of operations, such as selection, activation, or deactivation of various functions associated with surgical planning, intra-operative guidance, or the like. As another example, one or more cameras or other optical sensors 530 of sensors 614 may detect and interpret gestures to perform operations as described above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hammons et al. U.S. Publication No. 2019/0341030, discloses intelligent assistance for handling usage modes.
Harrison et al. U.S. Publication No. 2020/0060007, discloses methods and systems for an automated design, fulfillment, deployment and operation platform for lighting installations.
Yu et al. U.S. Publication No. 2020/0057432, discloses automated supervision and inspection of assembly process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624